        Case 2:20-cr-00057-GMN-VCF Document 27 Filed 07/07/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
     Attorney for Carlos Pearson
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                              Case No. 2:20-cr-00057-GMN-VCF
11
                    Plaintiff,                              STIPULATION TO CONTINUE
12                                                          CHANGE OF PLEA HEARING
            v.
                                                            (First Request)
13
     CARLOS PEARSON,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Jennifer Oxley, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel for Carlos Pearson,
20
     that the Change of Plea Hearing currently scheduled on July 8, 2020, be vacated and continued
21
     to a date and time convenient to the Court, but no later than thirty (30) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      On the morning of July 2, 2020, defense counsel was notified by the United
24
     States Marshal Service that Mr. Pearson was airlifted to a hospital. Later that day, defense
25
     counsel was informed that Mr. Pearson was released from the hospital and returned to the
26
     Nevada Southern Detention Center. Defense counsel has requested Mr. Pearson’s medical
        Case 2:20-cr-00057-GMN-VCF Document 27 Filed 07/07/20 Page 2 of 3




 1   records and scheduled a phone call with him to determine the extent of his injuries and
 2   whether he is able to move forward with a change of plea hearing. Defense counsel has not
 3   yet received Mr. Pearson’s medical records or spoken to him. As a result, counsel seeks a
 4   continuance to allow her time to speak with Mr. Pearson before a change of plea hearing.
 5          2.      The parties agree to the continuance.
 6          This is the first request for continuance filed herein.
 7          DATED this 7th day of July, 2020.
 8
 9    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
10
11
      By /s/ Nisha Brooks-Whittington                  By /s/ Jennifer Oxley
12    NISHA BROOKS-WHITTINGTON                         JENNIFER OXLEY
      Assistant Federal Public Defender                Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
        Case 2:20-cr-00057-GMN-VCF Document 27 Filed 07/07/20 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:20-cr-00057-GMN-VCF
 4
                    Plaintiff,                            ORDER
 5
            v.
 6
     CARLOS PEARSON,
 7
                    Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11   IT IS THEREFORE ORDERED that the Change of Plea Hearing currently scheduled on

12   July 8, 2020 at the hour of 9:00 a.m., be vacated and continued to August 12, 2020, at the

13   hour of 9:00 a.m.

14                      7 day of July, 2020.
            DATED this ____

15
16
                                                  UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                     3
